                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

 JAMES ARTHUR KING, JR.,

    Plaintiff,

    v.                                                   Civil Action No.: ELH-17-3740

 CAPT. LONNIE DORN,
 C. DONNER,
 PHILLIP FASHOULA,

    Defendants.

                                  MEMORANDUM OPINION

         Plaintiff James Arthur King, Jr., who is self-represented, filed a civil rights complaint

pursuant to 42 U.S.C. § 1983, alleging that correctional officers at Patuxent Institution used

excessive force against him, causing a broken ankle. ECF 1. Defendants Captain Lonnie Dorn,

Officer Cordell Donnor, and Officer Philip Fashola1 filed a motion to dismiss or for summary

judgment (ECF 15), supported by a memorandum (ECF 15-1) (collectively, the “Motion”) and

several exhibits. They assert that plaintiff’s injury was due to his own actions and not that of the

officers involved. Plaintiff opposes the motion, but does not include with his opposition a

statement under oath. ECF 18. Plaintiff and defendants rely on video footage of the events giving

rise to this lawsuit, which has been filed with the court (ECF 16),2 along with a Declaration under




         The Clerk shall correct the docket to reflect the full and proper spelling of defendants’
         1

names. Fashola is no longer employed as a correctional officer with the Maryland Department of
Public Safety and Correcitonal Services. ECF 15-4, ¶ 1.
         2
         The Declaration accompanying the DVD exhibit (ECF 16) is improperly docketed as a
“Supplement to Complaint,” submitted by plaintiff. But, it appears to have been filed by the
defense. The DVD itself is filed separately and is not available on the court’s electronic docket.
See ECF 16-1 (notice of separate filing). The Clerk will be directed to correct the docket entry.
oath stating that plaintiff viewed the video footage at Western Correctional Institution, where he

is now incarcerated.

       No hearing is necessary to resolve the Motion. See Local Rule 105.6 (D. Md. 2016). For

the reasons stated below, defendants’ Motion will be construed as one for summary judgment and

shall be granted.

                                           I.      Background3

       As about 12:20 p.m. on November 18, 2017, while plaintiff was incarcerated at Patuxent

Institution, he was asleep in his cell when Officer Phillip Fashola awakened him by yelling at other

inmates about the television. ECF 1 at 5. Plaintiff claims he observed that Fashola “had grabbed

some old man and put his arm around his back.” Id. Plaintiff then heard another inmate criticize

the manner in which Fashola was running the tier (B-Wing) and that he was “acting like a B.” Id.

Fashola allegedly responded that all of the inmates who were assigned to B-Wing were there

because the “rest of the jail don’t want to mess with [you].” Id.

       King then spoke up and said, “Hay [sic], let me get your name, I’m gonna rite [sic] you

up.” Id. In response, Fashola replied, asking plaintiff for his identification and stating that he was

going to put plaintiff on lock-up for threatening him. Id.

       Plaintiff followed Fashola “outside to the bubble,” told Fashola he did not want any

“problem,” and asked Fashola to return his identification. Id. Plaintiff claims that Fashola then

threw up his hands and said he was not scared of plaintiff. King replied that he was not scared of

Fashola, either. Id. Fashola then called for assistance. Id. Other correctional officers arrived,

Fashola went into the “bubble” after the inmates in B-Wing were interviewed, and then the

additional officers left. Id. Plaintiff does not indicate why other inmates were interviewed or the


       3
           As discussed, infra, the facts are construed in the light most favorable to plaintiff.

                                                    2
topic of the interview. In any event, the video surveillance does not appear to depict officers

interviewing other inmates in the dorm. See ECF 16 (video).

         After one hour passed, plaintiff was called into the hallway by Officer C. Donnor. ECF 1

at 5. When plaintiff came to the hallway he saw approximately eight correctional officers lined

up on the side of the hallway so he turned around to leave. Id. He states that Donnor tried to stop

him from going back to B-Wing and, in so doing, slammed the door on King’s ankle, breaking his

ankle. Id. Plaintiff adds that the door was slammed so hard on King’s ankle that a screw came

out of the door and impaled the skin on plaintiff’s ankle. Id. As a result, plaintiff states he walks

with a cane now and claims he has been left in a cell without assistance for his broken ankle. Id.

         Further, plaintiff states that Captain Lonnie Dorn contributed to his injury because he

believed “Fashola’s lies on the ticket” when Dorn was investigating Fashola’s removal from his

post.4 Because Dorn believed what was written in the ticket, plaintiff reasons, the “squad came

back and slam[med his] ankle in the steal door.” Id. Plaintiff suggests that Dorn could have instead

simply asked why the “squad” did not lock plaintiff up the first time they came to B-Wing, but

instead Dorn ordered them to go back to B-Wing and move plaintiff to lock-up. Id.

         As noted, defendants have submitted with their Motion a video recording of the incident.

Unfortunately, it does not have sound. Defendants aver that the video contradicts plaintiff’s

assertion that his ankle was slammed in a steal door by Donnor. Rather, they assert that the video

and/or exhibits establish the following relevant events, ECF 15-1 at 2-4:

         1.       Plaintiff left the dorm area and walked around the day room for several minutes.

ECF 16 at 13:51:17 through 13:53:22.



         4
             In the record before me, there is no other indication that Fashola was “removed from his
post.”

                                                   3
       2.      Plaintiff returned to the dorm and laid on his bed until Fashola came to the dorm to

conduct inmate count following “chow time.” Id. at 13:53:22 through 13:56:22.

       3.      Plaintiff left his bed and “acting belligerently, confronted” Fashola; Fashola turned

to leave the area. Plaintiff “demanded” Fashola’s “name and information” so he could put it in an

administrative remedy procedure (“ARP”) complaint and followed Fashola out of the dorm,

“continuing to argue” with Fashola. Id. at 13:55:27 through 13:55:33.

       4.      After Fashola turned off the television to conduct inmate count, plaintiff removed

his shirt and “took a fighting stance while verbally threatening” Fashola. Id.; see ECF 15-4, ¶ 3.

       5.      Plaintiff continued to engage with Fashola “in an agitated and belligerent manner.”

ECF 16 at 13:58:00 through 13:58:22.

       6.      Fashola called for assistance on his radio. Id. at 13:58:54.

       7.      Additional correctional officers arrived to talk to plaintiff. Id. at 13:59:57.

       8.      After approximately ten minutes, the correctional officers left and plaintiff returned

to his bunk. Id. 14:08:22 through 14:12.00.

       9.      At approximately 4:00 p.m. the same day, Donnor asked plaintiff to come to the

control area (“Bubble”). ECF 15-5 (Donnor Decl., ¶¶ 3-4). Plaintiff approached the Bubble, saw

other correctional officers, turned around, and ran back into the dorm. The officers pursued

plaintiff into the dorm. ECF 16 at 16:35:00

       10.     Plaintiff attempted to close the door. ECF 15-5, ¶¶ 3-4. He is seen falling to the

floor as he attempted to enter the dorm. Plaintiff got back up and ran into the dorm area. ECF 16

at 16:35:07.

       11.     Correctional officers followed him, cuffed him, bandaged his wound, and placed

him in a chair. Id. 16:37:40 through 16:45:50.



                                                  4
       As noted, there is no sound for the video. Thus, the video does not reflect threats or

demands by plaintiff.

       Moreover, there is no video footage that depicts how plaintiff’s ankle was injured or who

closed the door. Indeed, plaintiff is seen walking, without assistance. Verified medical records

submitted by defendants indicate that plaintiff’s ankle bones were not broken, but an x-ray revealed

that there was a possible fracture of the hardware placed in his ankle in connection with the repair

of a previous fracture. ECF 15-8 (medical records) at 8 (x-ray report). The wound to plaintiff’s

ankle, which was dressed and treated immediately after plaintiff fell, was caused by orthopedic

hardware puncturing plaintiff’s skin. Id. at 2 (initial treatment); 6 (indicating bleeding stopped

quickly); 30 (orthopedic surgeon notes indicating round wound where screw came through skin is

healed). The radiologist noted that the current x-ray imaging should be compared to prior images

to confirm or rule-out that possibility. Id.

       Plaintiff reported to Ava Joubert, M.D. that, during the incident that is the subject of this

lawsuit, one of the orthopedic screws implanted in his ankle came out and he pushed it back in.

Id. at 24, see also id. at 30. On February 22, 2018, surgery for removal of the hardware was

recommended by an orthopedic surgeon. Id. at 30. The surgery was approved on June 9, 2018.

However, the record does not reflect whether the surgery was performed. Id. at 32.

       Officer Fashola prepared a Notice of Inmate Rule Violation written on November 18, 2017.

ECF 15-3 at 3. It indicates that plaintiff was charged with violating rules 104 (use of intimidating,

coercive, or threatening language) and 405 (demonstrating disrespect or use of vulgar language).

The narrative on the notice states that Fashola was assigned to B-Wing at 12:50 p.m. that afternoon

when the inmates were returning from “chow.” Id. The television was on in the dayroom and

Fashola turned it off so he could conduct an informal count of the inmates as they returned. Id.



                                                 5
This apparently angered plaintiff, who confronted Fashola and stated, “Why do you turn off the

tv, I’ll fuck you up because I’m not afraid of none of yall COs.” Id. Fashola states that plaintiff’s

verbal confrontation was accompanied by his actions of removing his shirt and assuming a

“fighting stance.” Id. In response, Fashola “notified utility via radio.” Id. Once the additional

officers arrived, plaintiff continued to behave in a belligerent manner. Id. The account written by

Fashola in the Notice of Rule Violation is confirmed in the video surveillance. ECF 16.

       Plaintiff pleaded not guilty to the rule violations at his adjustment hearing and maintained

that he simply asked why Fashola turned off the television and asked the officer for his name. ECF

15-3 at 8. The hearing officer found plaintiff guilty of both violations and noted that he found

Fashola’s report more credible than plaintiff’s testimony because plaintiff “signed the Violation

Notice by writing ‘F--- you’ instead of his name.” Id.; see also ECF 15-3 at 4 (Notice signed on

November 18, 2017, at 3:50 p.m., stating on Inmate Signature line: “FUCK YOU!”).

       Defendants have provided declarations under oath in support of their Motion. In Fashola’s

Declaration, he avers that plaintiff verbally threatened him after he (Fashola) turned off the

television. ECF 15-4 at 1. He then made a request for plaintiff to provide his identification so a

notice of infraction could be written for King’s behavior. Id. When plaintiff continued with his

threatening behavior, Fashola called for assistance via the radio and he was advised to remain in

the control area by Captain Dorn because of plaintiff’s threats. Id. at 1-2. Fashola denies ever

making contact with plaintiff or closing a door on his ankle. Id. at 2.

       In his Declaration, Donnor reports that “the sergeant requested that I call Mr. King to the

bubble to be cuffed for escort to the segregation tier.” ECF 15-5 at 1. Donnor states that plaintiff

approached the bubble, stopped, turned around, and ran back towards the dorm area. Id. Donnor,

along with the other officers present, pursued plaintiff. Id. As plaintiff approached the threshold



                                                 6
of the door, Donnor states that plaintiff tried to close the door behind himself in an effort to deter

the officers from pursuing him. Id. at 1-2. When he did so, plaintiff tripped over the threshold

and fell to the floor, but quickly regained his footing and continued to flee the officers. Id. at 2.

After reaching the dorm area, plaintiff sat on the edge of a bunk and he was cuffed by one of the

officers. Id. The sergeant bandaged King’s ankle wound and plaintiff was taken to the medical

area via wheelchair.5 Id. Once at the medical unit, Donnor states that plaintiff refused treatment

and walked back to the unit, without assistance. Id.

       Captain Lonnie Dorn states under oath that he did not learn of plaintiff’s ankle injury until

after it happened, as he was not personally involved when plaintiff ran from the officers. ECF 15-

6 at 1. Dorn denies ever physically contacting plaintiff or denying him medical attention. Id. at

2. Dorn’s sole involvement in the events of November 18, 2017, was to request that Fashola

remain in the control center after learning that plaintiff had threatened Fashola. Id. at 1.

       In his opposition, plaintiff focuses on the severity of his injury and claims that the officers

involved tried to cover-up what occurred. He does not provide a statement under oath, but claims

that there are witnesses who will support his claims. ECF 18. Plaintiff does not explain how the

witnesses listed were involved, what they observed, or the facts they may provide in support of his

claims. Plaintiff also lists as a witness the video surveillance footage provided to the court by

defendants. Id. at 2.

                                      II.     Standard of Review

       Defendants’ motion is styled as a motion to dismiss under Fed. R. Civ. P. 12(b)(6) or, in

the alternative, for summary judgment under Fed. R. Civ. P. 56. A motion styled in this manner

implicates the court’s discretion under Rule 12(d) of the Federal Rules of Civil Procedure. See


       5
           The first aid rendered to plaintiff can be observed in the video. ECF 16.

                                                  7
Kensington Vol. Fire Dept., Inc. v. Montgomery County, 788 F. Supp. 2d 431, 436-37 (D. Md.

2011).

         Ordinarily, a court “is not to consider matters outside the pleadings or resolve factual

disputes when ruling on a motion to dismiss.” Bosiger v. U.S. Airways, 510 F.3d 442, 450 (4th

Cir. 2007). However, under Rule 12(b)(6), a court, in its discretion, may consider matters outside

of the pleadings, pursuant to Rule 12(d). If the court does so, “the motion must be treated as one

for summary judgment under Rule 56,” but “[a]ll parties must be given a reasonable opportunity

to present all the material that is pertinent to the motion.” Fed. R. Civ. P. 12(d); see Adams

Housing, LLC v. The City of Salisbury, Maryland, 672 F. App’x 220, 222 (4th Cir. 2016) (per

curiam). However, when the movant expressly captions its motion “in the alternative” as one for

summary judgment, and submits matters outside the pleadings for the court’s consideration, the

parties are deemed to be on notice that conversion under Rule 12(d) may occur; the court “does

not have an obligation to notify parties of the obvious.” Laughlin v. Metro. Wash. Airports Auth.,

149 F.3d 253, 261 (4th Cir. 1998).6

         A district judge has “complete discretion to determine whether or not to accept the

submission of any material beyond the pleadings that is offered in conjunction with a Rule 12(b)(6)

motion and rely on it, thereby converting the motion, or to reject it or simply not consider it.” 5 C



         6
          In contrast, a court may not convert a motion to dismiss to one for summary judgment
sua sponte, unless it gives notice to the parties that it will do so. See Laughlin, 149 F.3d at 261
(stating that a district court “clearly has an obligation to notify parties regarding any court-
instituted changes” in the posture of a motion, including conversion under Rule 12(d)); Finley
Lines Joint Protective Bd. Unit 200 v. Norfolk So. Corp., 109 F.3d 993, 997 (4th Cir. 1997) (“[A]
Rule 12(b)(6) motion to dismiss supported by extraneous materials cannot be regarded as one for
summary judgment until the district court acts to convert the motion by indicating that it will not
exclude from its consideration of the motion the supporting extraneous materials.”); see also
Adams, 672 F. App’x at 622 (“The court must give notice to ensure that the party is aware that it
must ‘come forward with all of [its] evidence.’”) (citation omitted).

                                                 8
WRIGHT & MILLER, FEDERAL PRACTICE & PROCEDURE § 1366, at 159 (3d ed. 2004, 2011 Supp.).

However, this discretion “should be exercised with great caution and attention to the parties’

procedural rights.” Id. at 149. In general, courts are guided by whether consideration of extraneous

material “is likely to facilitate the disposition of the action,” and “whether discovery prior to the

utilization of the summary judgment procedure” is necessary. Id. at 165, 167.

         Summary judgment is generally inappropriate “where the parties have not had an

opportunity for reasonable discovery.” E.I. du Pont De Nemours and Co. v. Kolon Industries, Inc.,

637 F.3d 435, 448-49 (4th Cir. 2012); see Putney v. Likin, 656 F. App’x 632, 638-39 (4th Cir.

2016) (per curiam); McCray v. Maryland Dep’t of Transportation, 741 F.3d 480, 483 (4th Cir.

2015).    However, “the party opposing summary judgment ‘cannot complain that summary

judgment was granted without discovery unless that party has made an attempt to oppose the

motion on the grounds that more time was needed for discovery.’” Harrods Ltd. v. Sixty Internet

Domain Names, 302 F.3d 214, 244 (4th Cir. 2002) (quoting Evans v. Techs. Applications & Serv.

Co., 80 F.3d 954, 961 (4th Cir. 1996)); see also Dave & Buster’s, Inc. v. White Flint Mall, LLLP,

616 F. App’x 552, 561 (4th Cir. 2015).

         To raise adequately the issue that discovery is needed, the nonmovant typically must file

an affidavit or declaration pursuant to Rule 56(d) (formerly Rule 56(f)), explaining why, “for

specified reasons, it cannot present facts essential to justify its opposition,” without needed

discovery.    Fed. R. Civ. P. 56(d); see Harrods, 302 F.3d at 244-45 (discussing affidavit

requirement of former Rule 56(f)). “[T]o justify a denial of summary judgment on the grounds

that additional discovery is necessary, the facts identified in a Rule 56 affidavit must be ‘essential

to [the] opposition.’” Scott v. Nuvell Fin. Servs., LLC, 789 F. Supp. 2d 637, 641 (D. Md. 2011)

(alteration in original) (citation omitted). But, a nonmoving party’s Rule 56(d) request for



                                                  9
additional discovery is properly denied “where the additional evidence sought for discovery would

not have by itself created a genuine issue of material fact sufficient to defeat summary judgment.”

Strag v. Bd. of Trs., Craven Cmty. Coll., 55 F.3d 943, 954 (4th Cir. 1995); see McClure v. Ports,

___ F.3d ___, 2019 WL 350375, at *6 (4th Cir. Jan. 29. 2019); Pisano v. Strach, 743 F.3d 927,

931 (4th Cir. 2014); Amirmokri v. Abraham, 437 F. Supp. 2d 414, 420 (D. Md. 2006), aff’d, 266

F. App’x. 274 (4th Cir.), cert. denied, 555 U.S. 885 (2008).

        If a nonmoving party believes that further discovery is necessary before consideration of

summary judgment, the party fails to file a Rule 56(d) affidavit at his peril, because “‘the failure

to file an affidavit . . . is itself sufficient grounds to reject a claim that the opportunity for discovery

was inadequate.’” Harrods, 302 F.3d at 244 (citations omitted). But, the nonmoving party’s

failure to file a Rule 56(d) affidavit cannot obligate a court to issue a summary judgment ruling

that is obviously premature. Although the Fourth Circuit has placed “‘great weight’” on the Rule

56(d) affidavit, and has said that a mere “‘reference to Rule 56(f) [now Rule 56(d)] and the need

for additional discovery in a memorandum of law in opposition to a motion for summary judgment

is not an adequate substitute for [an] affidavit,’” the appellate court has “not always insisted” on a

Rule 56(d) affidavit. Id. (internal citations omitted).

        According to the Fourth Circuit, failure to file an affidavit may be excused “if the

nonmoving party has adequately informed the district court that the motion is premature and that

more discovery is necessary” and the “nonmoving party’s objections before the district court

‘served as the functional equivalent of an affidavit.’” Harrods, 302 F.3d at 244-45 (internal

citations omitted); see also Putney, 656 F. App’x at 638; Nader v. Blair, 549 F.3d 953, 961 (4th

Cir. 2008). Moreover, “[t]his is especially true where, as here, the non-moving party is proceeding

pro se.” Putney, 656 F. App’x at 638.



                                                    10
        Plaintiff has not filed an affidavit under Rule 56(d). Moreover, I am satisfied that it is

appropriate to address the defendants’ Motion as one for summary judgment, because it will

facilitate resolution of this case.

        Summary judgment is governed by Fed. R. Civ. P. 56(a), which provides, in part: “The

court shall grant summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” See Celotex Corp. v.

Catrett, 477 U.S. 317, 322-24 (1986); see also Iraq Middle Mkt. Dev. Found. v. Harmoosh, 848

F.3d 235, 238 (4th Cir. 2017) (“A court can grant summary judgment only if, viewing the evidence

in the light most favorable to the non-moving party, the case presents no genuine issues of material

fact and the moving party demonstrates entitlement to judgment as a matter of law.”).

        The Supreme Court has clarified that this does not mean that any factual dispute will defeat

the motion. “By its very terms, this standard provides that the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly supported motion for

summary judgment; the requirement is that there be no genuine issue of material fact.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original). A fact is “material” if

it “might affect the outcome of the suit under the governing law.” Id. at 248.

        Notably, “[a] party opposing a properly supported motion for summary judgment ‘may not

rest upon the mere allegations or denials of [his] pleadings,’ but rather must ‘set forth specific facts

showing that there is a genuine issue for trial.’” Bouchat v. Baltimore Ravens Football Club, Inc.,

346 F.3d 514, 525 (4th Cir. 2003) (alteration in original) (quoting Fed. R. Civ. P. 56(e)), cert.

denied, 541 U.S. 1042 (2004). The court should “view the evidence in the light most favorable to

. . . the nonmovant, and draw all inferences in her favor without weighing the evidence or assessing




                                                  11
the witness credibility.” Dennis v. Columbia Colleton Med. Ctr., Inc., 290 F.3d 639, 644-45 (4th

Cir. 2002); see FDIC v. Cashion, 720 F.3d 169, 173 (4th Cir. 2013).

       There is a genuine issue as to material fact “if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Id.; see Sharif v. United Airlines, Inc., 841 F.3d

199, 2014 (4th Cir. 2016); Raynor v. Pugh, 817 F.3d 123, 130 (4th Cir. 2016); Libertarian Party

of Va. v. Judd, 718 F.3d 308, 313 (4th Cir. 2013). Conversely, summary judgment is appropriate

if the evidence “is so one-sided that one party must prevail as a matter of law.” Anderson, 477 U.S.

at 252. But, “the mere existence of a scintilla of evidence in support of the plaintiff’s position will

be insufficient; there must be evidence on which the jury could reasonably find for the plaintiff.”

Id.

       The district court’s “function” is not “to weigh the evidence and determine the truth of the

matter but to determine whether there is a genuine issue for trial.” Anderson, 477 U.S. at 249.

Moreover, the trial court may not make credibility determinations on summary judgment. Jacobs

v. N.C. Administrative Office of the Courts, 780 F.3d 562, 569 (4th Cir. 2015); Mercantile

Peninsula Bank v. French, 499 F.3d 345, 352 (4th Cir. 2007); Black & Decker Corp. v. United

States, 436 F.3d 431, 442 (4th Cir. 2006); Dennis, 290 F.3d at 644-45. Therefore, in the face of

conflicting evidence, such as competing affidavits, summary judgment is generally not

appropriate, because it is the function of the fact-finder to resolve factual disputes, including

matters of witness credibility.

       Because plaintiff is self-represented, his submissions are liberally construed. See Erickson

v. Pardus, 551 U.S. 89, 94 (2007). But, the court must also abide by the “‘affirmative obligation

of the trial judge to prevent factually unsupported claims and defenses from proceeding to trial.’”




                                                  12
Bouchat, 346 F.3d at 526 (internal quotation marks omitted) (quoting Drewitt v. Pratt, 999 F.2d

774, 778–79 (4th Cir. 1993), and citing Celotex Corp., 477 U.S. at 323–24).

                                           III.    Discussion

                                                  A.

       Section 1983 of 42 U.S.C. provides that a plaintiff may file suit against any person who,

acting under color of state law, “subjects, or causes to be subjected, any citizen of the United States

or other person within the jurisdiction thereof to the deprivation of any rights, privileges, or

immunities secured by the Constitution and laws” of the United States. See, e.g., Filarsky v. Delia,

566 U.S. 377 (2012); see also Owens v. Balt. City State’s Attorney’s Office, 767 F.3d 379 (4th Cir.

2014), cert. denied sub nom. Balt. City Police Dep't v. Owens, 135 S. Ct. 1983 (2015). However,

§ 1983 “‘is not itself a source of substantive rights,’ but provides ‘a method for vindicating federal

rights elsewhere conferred.’” Albright v. Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v.

McCollan, 443 U.S. 137, 144 n. 3 (1979)). In other words, § 1983 allows “a party who has been

deprived of a federal right under the color of state law to seek relief.” City of Monterey v. Del

Monte Dunes at Monterey, Ltd., 526 U.S. 687, 707 (1999).

       To state a claim under § 1983, a plaintiff must allege (1) that a right secured by the

Constitution or laws of the United States was violated, and (2) that the alleged violation was

committed by a “person acting under the color of state law.” West v. Atkins, 487 U.S. 42, 48

(1988); see Crosby v. City of Gastonia, 635 F.3d 634, 639 (4th Cir. 2011), cert. denied, 565 U.S.

823 (2011); Wahi v. Charleston Area Med. Ctr., Inc., 562 F.3d 599, 615 (4th Cir. 2009); Jenkins

v. Medford, 119 F.3d 1156, 1159-60 (4th Cir. 1997). Thus, “analysis of an excessive force claim

brought under § 1983 begins with ‘identifying the specific constitutional right allegedly infringed

by the challenged application of force.’” Orem v. Rephann, 523 F.3d 442, 445 (4th Cir. 2008)



                                                  13
(quoting Graham v. Connor, 490 U.S. 386, 394 (1989)).

       Section 1983 also requires a showing of personal fault based upon a defendant’s personal

conduct. See Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977) (stating that for an individual

defendant to be held liable pursuant to 42 U.S.C. § 1983, the plaintiff must affirmatively show that

the official acted personally to deprive the plaintiff of his rights). In other words, there is no

respondeat superior liability under § 1983. Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Because

vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that each Government-

official defendant, through the official’s own individual actions, has violated the Constitution.”);

see also Wilcox v. Brown, 877 F.3d 161, 170 (4th Cir. 2017); Love-Lane v. Martin, 355 F.3d 766,

782 (4th Cir. 2004); Trulock v. Freeh, 275 F.3d 391, 402 (4th Cir. 2001).

       Liability of supervisory officials under § 1983 “is premised on ‘a recognition that

supervisory indifference or tacit authorization of subordinates’ misconduct may be a causative

factor in the constitutional injuries they inflict on those committed to their care.’” Baynard v.

Malone, 268 F.3d 228, 235 (4th Cir. 2001) (citing Slakan v. Porter, 737 F.2d 368, 372 (4th Cir.

1984)). With respect to a supervisory liability claim in a § 1983 action, a plaintiff must allege:

       (1) That the supervisor had actual or constructive knowledge that his subordinate
       was engaged in conduct that posed a pervasive and unreasonable risk of
       constitutional injury to . . . the plaintiff; (2) that the supervisor’s response to that
       knowledge was so inadequate as to show deliberate indifference to or tacit
       authorization of the alleged offensive practices; and (3) that there was an
       affirmative causal link between the supervisor’s inaction and the particular
       constitutional injury suffered by the plaintiff.

Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994) (citations omitted), cert. denied, 513 U.S. 813

(1994); see also Wilcox, 877 F.3d at 170.




                                                  14
                                                B.

         The Eighth Amendment to the Constitution is at issue here. It prohibits “unnecessary and

wanton infliction of pain” by virtue of its guarantee against cruel and unusual punishment. Gregg

v. Georgia, 428 U.S. 153, 173 (1976); see also Estelle v. Gamble, 429 U.S. 97, 102 (1976); Scinto

v. Stansberry, 841 F.3d 219, 225 (4th Cir. 2016); King v. Rubenstein, 825 F.3d 206, 218 (4th Cir.

2016).    This prohibition “protects inmates from inhumane treatment and conditions while

imprisoned.” Williams v. Benjamin, 77 F.3d 756, 761 (4th Cir. 1996).

         The Fourth Circuit has observed that “not all Eighth Amendment violations are the same:

some constitute ‘deliberate indifference,’ while others constitute ‘excessive force.’” Thompson v.

Virginia, 878 F.3d 89, 97 (4th Cir. 2017) (quoting Whitley v. Albers, 475 U.S. 312, 319-20 (1986)).

In general, the deliberate indifference standard applies to cases alleging failure to safeguard the

inmate’s health and safety, including failing to protect inmates from attack, maintaining inhumane

conditions of confinement, and failure to render medical assistance. See Farmer v. Brennan, 511

U.S. 825, 834 (1994); Wilson v. Seiter, 501 U.S. 294, 303 (1991); Thompson, 878 F.3d at 97.

         In Graham v. Connor, 490 U.S. 386 (1989), the touchstone case with respect to excessive

force claims under § 1983, the Supreme Court rejected the notion “that all excessive force claims

brought under § 1983 are governed by a single generic standard.” Id. at 393. The Court held that

claims for the use of excessive force in effectuating an arrest or other seizure are governed by the

Fourth Amendment’s prohibition against “unreasonable” seizures; claims of excessive force

against a convicted prisoner are governed by the Eight Amendment’s prohibition of “cruel and

unusual punishment”; and claims of post-arrest excessive force against an arrestee or pre-trial

detainee are governed by the Due Process Clause of the Fourteenth Amendment, which prohibits




                                                15
before conviction “the use of excessive force that amounts to punishment.” Id. at 394 & n.10.

Accord Orem, 523 F.3d at 446; Taylor v. McDuffie, 155 F.3d 479, 483 (4th Cir. 1998).

        The contours of a prisoner’s constitutional right under the Eighth Amendment to be free

from excessive force at the hands of corrections staff has long been established. Whether force

used by prison officials was excessive is determined by inquiring if “‘force was applied in a good-

faith effort to maintain or restore discipline, or maliciously and sadistically for the very purpose of

causing harm.’” Hudson v. McMillian, 503 U. S. 1, 6-7 (1992) (quoting Whitley v. Albers, 475

U.S. 312, 320–21 (1986)). The court must consider the need for application of force; the

relationship between that need and the amount of force applied; the extent of the injury inflicted;

the extent of the threat to the safety of staff and inmates as reasonably perceived by prison officials;

and any efforts made to temper the severity of the response. Whitley, 475 U.S. at 321; see Iko v.

Shreve, 535 F.3d 225, 239 (4th Cir. 2008).

        Notably, the absence of significant injury alone is not dispositive of a claim of excessive

force. Wilkins v. Gaddy, 559 U.S. 34 (2010). The extent of injury incurred is one factor indicative

of whether the force used was necessary in a particular situation, but if force is applied maliciously

and sadistically, liability is not avoided simply because the prisoner had “the good fortune” to

escape serious harm. Id. at 38 (“[A]n inmate who is gratuitously beaten by guards does not lose

his ability to pursue an excessive force claim merely because he has the good fortune to escape

without serious injury.”)

        If “prison officials maliciously and sadistically use force to cause harm, contemporary

standards of decency always are violated.” Hudson, 503 U.S. at 9. To the extent injuries are

modest, this would be reflected in the award of damages. See Wilkins, 559 U.S. at 40. But, “no




                                                  16
particular extent of physical injury is required to establish an excessive force claim under the

Eighth Amendment.” Sawyer v. Asbury, 537 Fed. App’x 283, 290 (4th Cir. 2013).

        Nevertheless, “‘not every malevolent touch by a prison guard gives rise to a federal cause

of action.’” Wilkins, 559 U.S. at 37 (quoting Hudson, 503 U.S. at 9).

        In this case, there is a video recording. In Scott v. Harris, 550 U.S. 372 (2007), the Supreme

Court determined that, when “opposing parties tell two different stories, one of which is blatantly

contradicted” by video evidence contained in the record, “so that no reasonable jury could believe

it, a court should not adopt that version of the facts. . . .” Id. at 380. Rather than relying on “visible

fiction” propounded by the party whose account is contradicted by the video evidence, a court

should “view[] the facts in the light depicted by the videotape.” Id. at 381.

        But, in Witt v. West Virginia State Police, Troop 2, 633 F.3d 272 (4th Cir. 2011), the Fourth

Circuit said that the principle articulated in Scott does not license a court to reject one side’s

account as a matter of law if the “documentary evidence, such as a video,” merely “offers some

support for [the other side’s] version of events.” Id. at 276 (emphasis in original). Nevertheless,

“[i]ncontrovertible evidence relied on by the moving party, such as a relevant videotape whose

accuracy is unchallenged, should be credited by the court” when resolving a motion as a matter of

law, “if it so utterly discredits the opposing party’s version that no reasonable juror could fail to

believe the version advanced by the moving party.” Zellner v. Summerlin, 494 F.3d 344, 371 (2d.

Cir. 2007) (applying Scott in context of motion for judgment as a matter of law).; see also Sawyer,

537 Fed. App’x at 291.

        In this case, the video is not dispositive, although it tends to support the defense. But when,

as here, a motion for summary judgment is supported by verified business records and declarations




                                                   17
under oath that disprove the claim asserted in the Complaint, there is no genuine dispute of material

fact such that a reasonable jury could return a verdict in favor of plaintiff.

         The only viable evidence before me indicates that plaintiff’s injury was caused by his own

actions when he attempted to run from correctional officers who apparently wanted to serve him

with a notice of infraction. To the extent that plaintiff asserts that there was an undue delay in

locking him up and that it should have occurred when officers first came to the dorm to talk to

him, his assertion, even if true, does not transform the events that took place into a constitutional

claim.

         Whether plaintiff pulled the door closed or one of the officers closed the door to thwart

plaintiff’s escape is immaterial, as the alleged “force” used was not inflicted for the very purpose

of causing plaintiff harm. Rather, the officers were confronted with an inmate bent on causing a

disturbance and performed their job of intervening to keep everyone safe, without the use of any

unnecessary force.

         Moreover, any suggestion that the correctional officers did not render any aid to plaintiff

following his injury is clearly refuted by the video surveillance depicts officers bandaging his ankle

and helping him into a wheelchair.

         The defendants are entitled to summary judgment. A separate Order follows.




February 8, 2019                                              /s/
Date                                                   Ellen L. Hollander
                                                       United States District Judge




                                                  18
